EXHIBIT 10.3

Guarantee Letter
(Natural Person Guarantee)
[Unofficial Translation]
 
 
To: CHUANGDING INVESTMENT CONSULTING (SHENZHEN) CO., LTD. (Lender)


In order to ensure the implement of the loan contract (Contract number:
CD110421) between the lender and New Energy Systems Group (Borrower) on April
21, 2011 (Hereinafter referred to as “Main contract.” The amount of the loan is
RMB 30 million with a term of 730 days. The annual interest rate is 10%,
starting from the borrowing date.), the guarantor (Weihe Yu) is willing to act
as the guarantor of the main contact and bear joint responsibility. The content
of the guarantee is as following:
 
1.  
The scope of the guarantee: include the principal of the loan (according to the
amount disclosed in the main contract), interest, penalty, damages and
litigation or arbitration fees which the lender pays to realize its creditor’s
rights, property preservation costs, evidence preservation costs, enforcement
costs, assessment fees, auction fees, appraisal fees, legal fees, travel
expenses, investigation, evidence collection fees, and etc.

2.  
The guarantor promises: if the borrower fails to pay back all the debt in
accordance with the time and method in the main contract, the guarantor shall
bear joint responsibility in accordance with the scope indicated in section 1
(including, but not limited, to loan principal, interest, and penalty) after
receiving “Guarantee Responsibility Notice” from the lender. If the borrower
cannot pay back the debt within the period above, the guarantee shall legally
bear joint responsibility to the debt within the scope of guarantee.

3.  
This guarantee is independent. It shall not be affected by the invalidity of the
main contract or partial invalidity of the main contract. It shall not be
affected or become invalid due to any modification, supplementation or deletion
of the main contract. The guarantor shall still bear joint responsibility for
the debt occurred under the main contract. The guarantor has received, read, and
understood the main contract. The guarantor has no objection to the main
contract. The guarantor does not have any defense right to the main contract.

4.  
The term of this guarantee is two years, starting from the date of maturity of
the main contract. (If any matters caused the main contact to become due earlier
than the date of maturity pursuant to laws, regulations and main contract, the
two year term of this guarantee shall start from the date when the main contract
becomes due.)

5.  
The guarantor confirms and guarantees:

a.  
The guarantor’s financial position is sufficient to assume the responsibilities
listed in this guarantee letter;

b.  
The guarantor is willing to use all his assets (including family property) to
assume the joint guarantee responsibilities;

c.  
The guarantor agrees to provide a list of all properties to the lender and
ensure that he has the full ownership or disposing rights for all the listed
property. Beginning on the signature date of this guarantee letter, without
lender’s permission, the guarantor cannot dispose the above mentioned property
(including mortgage, pledge, transfer, lease and etc). If the lender deems
necessary, he can implement insurance, mortgage, pledge, and lease to parts of
the property. The guarantor promises to assist with the registration procedures
(if a mortgage or pledge is set on the properties, then the parties shall enter
into a separate mortgage or pledge guarantee contract);

d.  
If all the assets listed above are insufficient to guarantee the responsibility
owed to the lender, the guarantor promises to bear the responsibility to pay
back the insufficient part until all the items stated in section 1 of this
guarantee letter are cleaned.

6.  
The responsibilities listed in this letter shall not be changed if the
borrower’s civil capacity is lost or restricted. It shall not be limited by any
contract, agreement, and document which the borrower enters into with others. It
shall not be changed due to bankruptcy, insolvency, the loss of corporate
status, the amendment of article of corporation of the borrower. It shall not be
affected due to the lender’s forfeiture or change of the other guarantee rights
listed under the main contract. This guarantee shall remain in effect during the
guarantee term.

7.  
If there are any dispute arising out of the implementation of this guarantee
letter, both sides should actively negotiate a settlement. Otherwise, either
party shall have the right to start a proceeding in the people court with
jurisdiction of the main contract (the local court where this guarantee letter
was signed).

8.  
This guarantee letter shall become effect once the guarantor signed.

 

  Guarantor: Weihe Yu (Signature, finger print)       Date: 4/21/2011      
Signature Location: Futian District, Shenzhen City        

 





1